Citation Nr: 0727454	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO. 06-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for asthma. 

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for loss of the sense 
of smell.

3. Entitlement to a disability rating in excess of 10 percent 
for residuals of a shell fragment wound to the minor, left 
thumb and index finger.

4. Entitlement to a compensable disability rating for 
shrapnel wound scars of the minor, left thumb and index 
finger.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 until January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut. 

The issues of entitlement to service connection for asthma 
and the reopening of the claim for service connection for 
loss of smell are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Additionally, the veteran has submitted evidence raising a 
possible claim of unemployability. A claim of a total rating 
based on individual unemployability is REFERRED to the RO for 
appropriate action. Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Circ. 2001) (holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
the VA must consider a claim for total rating based on 
individual unemployability). 




FINDINGS OF FACT

1. The veteran's residuals of a shell fragment wound to the 
minor, left thumb and index finger are manifested by no 
significant functional limitation.

2. The veteran's shrapnel wound scars of the minor, left 
thumb and index finger are not manifested by significant 
limitation of function.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
the residuals of a shell fragment wound to the minor, left 
thumb and index finger have not been approximated. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5224, 5228, 
5225, 5229 (2006).

2. The criteria for an evaluation of a compensable disability 
rating for shrapnel wound scars of the minor, left thumb and 
index finger have not been approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.71a, 4.118 Diagnostic Codes 7801-7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in May 2005. Additionally, the RO sent a letter 
to the veteran, dated in March 2006, providing information 
concerning the assignment of a disability rating and an 
effective date for benefits should the benefit claimed be 
granted, as required under Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

The Board notes that the veteran's claims for service 
connection for asthma and for the reopening of the claim for 
service connection for loss of the sense of smell have been 
remanded due to the lack of necessary notice and assistance 
for those claims. However, the Board finds that the matters 
directed by the REMAND portion of this decision do not affect 
the information necessary to make a determination on the 
veteran's claims for increased rating evaluations. In the 
interest of not delaying these claims, the Board will go 
forward with these evaluations.

Disability Rating Evaluations
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). 

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion. Disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance. Weakness is considered as important as limitation 
of motion. Furthermore, if a part becomes painful on use, it 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, such as through atrophy. 38 C.F.R. § 4.40.

Pain experienced by the claimant, with increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like 
expected can also be considered when rating. 38 C.F.R. §§ 
4.40, 4.45, 4.59. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into factors such as whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations. 38 C.F.R. §§ 4.45, 4.59.

Shell Fragment Wound Residuals

The veteran was initially granted service connection for 
residuals of a shell fragment wound to the left (minor) thumb 
and index finger, with retained fragments in the thumb, in a 
December 1997 rating decision, and was evaluated as having a 
noncompensable rating under Diagnostic Codes 5299-5224. The 
veteran was subsequently granted a 10 percent disability 
evaluation in August 2005, under Diagnostic Codes 5224-5228. 
The veteran essentially contends that the 10 percent 
evaluation does not accurately reflect its severity. Since 
the preponderance of the evidence of record is against the 
veteran's claim, the appeal will be denied. 

Under Diagnostic Code 5224, a 10 percent evaluation would 
only be applicable if the veteran had favorable ankylosis of 
the minor thumb, and a 20 percent evaluation would only be 
warranted if the veteran had unfavorable ankylosis of the 
thumb. Under Diagnostic Code 5225, a compensable, 10 percent 
rating evaluation would only be warranted if the veteran had 
either favorable or unfavorable ankylosis of the index 
finger. 38 C.F.R. § 4.71a. 

As for limitation of motion of the thumb, under Diagnostic 
Code 5228, a 10 percent evaluation would be applicable with a 
gap of 2.5 to 5.1 centimeters between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers. A 
20 percent evaluation would only be applicable with a gap of 
more than 5.1 centimeters between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers. 
38 C.F.R. § 4.71a, Diagnostic Code 5228.

Under Diagnostic Code 5229, for limitation of motion of the 
index or long finger, a 10 percent evaluation would be 
warranted with a gap of 2.5 centimeters or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by more than 30 degrees. 

A VA examination was provided to the veteran in June 2005. 
The veteran reported that he had no functional limitation. 
The VA examiner found the veteran's left hand to show a 
normal range of motion in the index and thumb, considering 
his age with some arthritic changes and degenerative joint 
disease. The left index also had normal muscle and tendon 
strength, with a range of motion within normal limits and 
some stiffness. No ankylosis of either the left thumb or 
index finger was noted. 

The preponderance of the evidence is against the claim 
because  the evidence does not support a finding of either 
ankylosis or a range of motion outside of normal limits, as 
required under the rating criteria. The preponderance of the 
evidence is thus against the veteran's claim for an increased 
evaluation for the veteran's shell fragment wound residuals. 



Shell Fragment Wound Scars

The veteran was granted service connection for shrapnel wound 
scars to the left index finger and thumb in a December 1997 
rating decision and was granted a noncompensable rating under 
Diagnostic Code 7805. The noncompensable rating was continued 
in an August 2005 rating decision. The veteran essentially 
contends that a compensable rating evaluation is warranted. 
However, the preponderance of the evidence is against the 
veteran's claim and the appeal will be denied. 

Under Diagnostic Code 7801, scars other than to the head, 
face or neck that are deep or cause limited motion, requires 
a scar area or areas exceeding square inches (39 square 
centimeters) to warrant a compensable evaluation. Diagnostic 
Code 7802 covers compensation for scars, other than to the 
head, face, or neck, that are superficial and that do not 
cause limited motion, if the scars are of an area or areas of 
144 square inches (929 square centimeters) or greater. A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118. 

Superficial, unstable scars are rated under Diagnostic Code 
7803. An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. A 
superficial, unstable scar warrants a 10 percent rating. 
38 C.F.R. § 4.118. 

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent rating. If the 
scar is located on the tip of a finger or toe, even though 
amputation of the part would not warrant a compensable 
evaluation, a 10 percent evaluation would be assigned. 
38 C.F.R. § 4.118. 

Diagnostic Code 7805 covers scars, other, and rates them on 
the limitation of function of the affected part. However, the 
rating criteria referred to by this code section refers to 
the same criteria used previously to evaluate the veteran's 
service-connected residuals of a shell fragment wound to the 
left (minor) thumb and index finger. 


The June 2005 VA examination found the veteran to have a 
nontender, small and thin scar, measuring about 1centimeter, 
on the left index finger. The veteran described that area as 
having occasional pain. The veteran's thumb showed a thin, 1 
centimeter scar. Although the veteran showed some guarding to 
this area, no significant pain or discomfort was found after 
repetitive pressure. Another scar, measuring 0.5 centimeters 
was found on the thumb, with a foreign body of about 0.5 
centimeters wide buried inside the scar. Also, the examiner 
appears to find the thumb scars to be nontender. No 
significant functional limitation was found.

The veteran's scars were not found to exceed the minimum area 
or areas necessary to warrant compensation under either 
Diagnostic Codes 7801 and 7802. The scars were also not found 
to be unstable, as required for compensation under the 
criteria for Diagnostic Code 7803. Additionally, the scars 
were not found to be painful on examination, as required 
under Diagnostic Code 7804. The evidence of record does not 
demonstrate that the veteran's shrapnel wound scars warrant 
an increased rating. 

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C. 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is against the veteran's 
claims, the benefit of the doubt rule does not apply. Gilbert 
v. Derwinski, 1 Vet.App. 49, 58 (1991). The veteran's claims 
for increased rating evaluations for shrapnel wound residuals 
and scars to the left thumb and index finger are denied.


ORDER

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the minor, left thumb and index 
finger is denied. 

A compensable evaluation for shrapnel wound scars, of the 
left (minor) index finger and thumb is denied. 

REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review. 
Specifically, the Board finds that VA's duties to notify and 
assist were not satisfied in connection with the claims for 
service connection for asthma and for reopening the claim for 
service connection for loss of the sense of smell. 

The veteran seeks service connection for loss of the sense of 
smell. A review of the record indicates that the veteran was 
previously denied service connection for this disorder by a 
rating decision dated in May 1999. Since the veteran failed 
to appeal the RO's decision within one year of the mailing of 
the rating decision, the RO's decision is final. 38 U.S.C.A. 
§ 7105. Therefore, the submission of "new and material" 
evidence is necessary in order to reopen the claim. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In such cases, VA must examine the bases of the prior claim 
denials and advise the veteran as to what evidence and 
information is necessary to reopen and to substantiate his 
claim. Kent v. Nicholson, 20 Vet. App. 1 (2006). Although the 
veteran received a letter of notification dated in May 2005, 
the letter failed to fully comply with the holding in Kent, 
and did not inform the veteran of what were the bases for the 
denial of his previous claim denial. 

Under 38 U.S.C.A § 5103A, VA also has a duty to assist the 
veteran and must make reasonable efforts to obtain relevant 
records that the veteran adequately identifies and authorizes 
VA to obtain. This duty is heightened in a case where records 
in the control of the VA are unavailable due to no fault of 
the veteran. Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992). 
In such circumstances, VA is to advise the veteran of his 
right to submit alternate sources of evidence to support his 
claims, including statements from service medical personnel, 
"buddy" statements or affidavits and other forms of lay 
evidence. Id. The May 2005 letter from the RO appears to have 
informed the veteran of the opportunity to submit alternative 
sources of evidence. 

However, VA also has a duty to notify the veteran that after 
efforts to obtain federal records, it is reasonably certain 
they do not exist. 38 C.F.R. § 3.159(e). In this case, the 
only service record in evidence is the veteran's discharge 
Form 53-55. The RO searched for service medical records and 
was informed that the records were unavailable and likely 
destroyed in a fire. Subsequently, the RO provided 
information to search for alternative source records, but the 
RO has only been able to obtain information from a hospital 
admission card from 1944 that confirms his injury to the left 
hand and a letter from the National Personnel Records Center 
("NPRC") verifying service. 

In his June 2006 hearing before the BVA, the veteran 
indicated that he received treatment for asthma after 
service, from a private treater, Dr. T.H. The records of Dr. 
T.H., however, are not associated with the claims file. 
Because the claim is presently remanded and will remain open, 
the veteran will have another opportunity to provide such 
records. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC will advise the claimant 
of what evidence would substantiate his 
petition to reopen his claim of service 
connection for loss of the sense of 
smell, first denied in a May 1999 
rating decision. Apart from other 
requirements applicable under the 
Veterans Claims Assistance Act (VCAA), 
the RO/AMC should comply with the Kent 
ruling, and advise the claimant of the 
evidence and information necessary to 
reopen and substantiate the claim. The 
RO/AMC will also comply with any 
directives of the Veterans Benefits 
Administration and advise the claimant 
of the elements required to establish 
service connection found insufficient 
in the previous denials. 


2. VA must notify the veteran as to the 
existence, or lack thereof, of his 
records. The notice must contain (1) 
the identity of the records VA was 
unable to obtain; (2) an explanation of 
the efforts VA made to obtain the 
records; (3) a description of any 
further action VA will take regarding 
the claim, including, but not limited 
to, notice that VA will decide the 
claim based on the evidence of record 
unless the claimant submits the records 
VA was unable to obtain; and (4) a 
notice that the claimant is ultimately 
responsible for providing the evidence. 
38 C.F.R. § 3.159(e). 

The RO/AMC, in compliance with Dixon, 
should also re-advise the veteran of 
his opportunity to submit lay testimony 
and other alternate sources of evidence 
in support of his claim. Alternate 
forms of evidence include, but are not 
limited to, letters to and from the 
veteran during or after military 
service detailing events as to the 
injury; letters of commendation or 
appreciation for his military service 
in performing the duties claimed to be 
the cause of his injury; any accounts, 
statements, and letters from his 
family, friends, acquaintances, and 
coworkers, detailing each respective 
writer's recollection of the 
development of the veteran's injury; 
post-service physical examinations; 
insurance claims; and any other 
material that would indicate that the 
veteran performed the duties he has 
described, that such duties could 
result in the injury currently claimed 
by the veteran, and that the veteran 
sustained this disorder as a result of 
his time in service. 


3. The RO/AMC should contact the 
veteran and request information 
concerning his treatment for his asthma 
disorder; as well as, for all other 
treatment providers for his disorder 
not already of record. After obtaining 
the necessary authorizations from the 
veteran, the RO/AMC should obtain the 
veteran's applicable medical records 
and associate them with the claims 
file, including the records of "Dr. 
T.H." 

4. After the passage of an appropriate 
period of time or upon receipt of the 
opinions and records, the RO/AMC should 
take such additional development action 
as the RO/AMC deems proper with respect 
to the claim. Following such 
development, the RO/AMC should review 
and re-adjudicate the claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


